DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed February 22, 2022 has been entered.  Claims 1-4 remain pending in the application.  The previous objections to the drawings are withdrawn in light of applicant's amendment to the drawings.  The previous objections to claims 1-4 are withdrawn in light of applicant's amendment to claim 1.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it contains phrases which can be implied (“is described” in line 1) and in lines 7-8 of the marked up copy, “motor. internal rotor” should be changed to --motor.  The internal--.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
In claims 3 and 4 line 4, “motor means” should be changed to --said motor means-- since claim 1, from which claims 3 and 4 depend, already recites a “motor means”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0208798 to Sawyer in view of U. S. Patent 3,771,906 to Bourke and  U.S. Patent Publication 2014/0290792 to Avery.
Sawyer teaches a volumetric dosing pump, comprising:
a first duct (115 end of 103) for entering the product to be dosed (Fig. 1; paragraph [0021]),
a second duct (118 end of 100) for exiting such dosed product (Fig. 1; paragraph [0021]), and
an internal recess connected to the first duct (115 end of 103) for entering the product to be dosed and at least one pumping element with progressive recesses, which doses such product, operatively connected to motor means (309, 312) and fluid connected to the internal recess and to the second duct (118 end of 103) for exiting such dosed product, said pumping element with progressive recesses comprising an external stator case (103, 109) and an internal rotor (106) driven in rotation by the motor means (309, 312), said internal rotor (106) being shaped as a worm screw with progressive recesses and said external stator case (103, 109) comprising a stator body (103) having an internal surface having a coating layer (109) thereof, wherein the coating layer is in contact with the rotor (106), said coating layer (109) made of a different material with respect to the material of which the stator body (103) is made, wherein the coating layer being made of polymeric plastic and/or thermoplastic material (fluoropolymer polytetrafluoroethylene, PTFE), (Figures 1-3; paragraphs [0009], [0011], [0012], [0020] and [0021], wherein coating 109 is disclosed as comprising rubber and PTFE, which is a thermoplastic polymer, therefore the coating is made from a thermoplastic rubber), and
at least one managing and actuating device, such managing and actuating device including: said motor means (309, 312); and the least one volumetric dosing pump, operatively connected to such motor means (309, 312) (Fig. 3; paragraph [0020]).
The recitation of “for delivering and dosing powdery, liquid, pasty or creamy products” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).
Sawyer does not teach a stator body made of rubber.  Bourke teaches a pump comprising a stator body (10) of an external stator case being made of rubber (Fig. 5; col. 2 lines 32-43 and col. 5 line 63 - col. 6 line 14).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Sawyer with the stator material and temperature regulation taught by Bourke in order to use a stator designed to compensate for wear (col. 2 lines 32-43).
Sawyer is silent as to how the stator body of external stator case and the coating layer are made.  However, Avery teaches a thermoplastic and rubber formed by injection co-moulding (paragraph [0190]).  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the stator body of external stator case and the coating taught by Sawyer and Bourke with the injection co-molding process taught by Avery, since doing so is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2143 I D) and since the method of forming the device is not germane to the issue of patentability of the device itself (see MPEP § 2113).  
While Sawyer teaches a coating made from a thermoplastic, but Sawyer does not specifically teach the use of polyethylene. However, it would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art to make the coating layer from polyethylene, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Similarly, while Bourke teaches the use of rubber for the stator body, but Bourke does not specifically teach the use of a thermoplastic rubber.  However, it would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art to make the stator body from a thermoplastic rubber, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed on February 22, 2022 have been considered but, unless otherwise addressed below, are moot in view of the new grounds of rejection. 
Applicant argues that Sawyer teaches away from the use of rubber for the stator body because Sawyer teaches the use of “a hard material”.  However, Bourke teaches a stator body which uses both steel (a hard material) and rubber, which has the advantages of both materials.  Sawyer teaches the use of “other composite materials” and therefore does not teach away from a stator body comprising both rubber and steel as taught by Bourke.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746